Citation Nr: 1727474	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  08-19 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for
service connection for compression fracture, lumbar spine.

2. Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from May 1963 to December 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno Nevada, which, in pertinent part, found that new and material evidence had not been submitted to reopen a claim for service connection for compression fracture, lumbar spine, and denied service connection for PTSD. 

The Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled. Clemons v Shinseki, 23 Vet App 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities). Therefore, the
Board has construed the Veteran's claim for service connection for  PTSD as encompassing entitlement to service connection for an acquired psychiatric disability, to include PTSD.

The claim was remanded by the Board in October 2011, July 2014, and July 2015 for additional development. The case has been returned to the Board for further appellate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (c), (d) (2016). The duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (c)(4) (2016).

The evidence of record reflects that the Veteran was incarcerated in the Nevada State Prison System, which includes the Ely State Prison and the Northern Nevada Correctional Center, from June 2001 to July 2012. He has reported receiving psychiatric treatment and treatment for his lumbar spine disability during his incarceration. In the October 2011, July 2014, and July 2015 Board remands, the RO was directed to attempt to obtain all available medical records pertaining to the Veteran, concerning low back and/or psychiatric/mental health complaints, evaluations, and/or treatment in the Nevada State Prison system, to include records of treatment from the Ely State Prison, where he was an inmate in January 2002. Regarding the Board remands in October 2011 and July 2014, it appeared that the RO had mistakenly limited its request for records from the Nevada Department of Corrections to records from January 2002. As such, in its July 2015 remand, the Board found that an additional attempt should be made to obtain records of treatment for the Veteran during his entire period of incarceration in the Nevada Department of Corrections from June 2001 to July 2012.

Following the July 2015 remand, the RO sent a request for records to the Nevada Department of Corrections in February 2016. The RO also sent a development letter to the Veteran in February 2016 requesting that he provide the names and addresses of all of his health care providers and providing him with VA Forms 21-4142 and 21-4142a for authorization to disclose information and general release for medical provider information. In March 2016, the Veteran returned the completed forms to VA. In March 2016, the Nevada Department of Corrections responded to VA's initial records request and indicated that they would not release the requested forms without a signed release from the Veteran. In March 2016, VA again sent a request for records to the Nevada Department of Corrections, but there was no indication that a signed release from the Veteran was included in this second request. In March 2016, the Nevada Department of Corrections faxed a form to VA indicating that it had received two requests for the Veteran's records but that neither had the necessary signed authorization from the Veteran. 

In September 2016, the RO sent a letter to the Veteran requesting that he return VA Forms 21-4142 and 21-4142a authorizing disclosure and release of his Nevada Department of Corrections records to VA. In the December 16, 2016 Supplemental Statement of the Case, the RO indicated that the Veteran did not return the requested release. The Board would note however, that a December 9, 2016 deferred rating decision indicated that 'the authorization in question is of record and still valid,' but that 'there is no evidence of record showing that we provided such authorization to them'. Review of the record shows that the Veteran's signed release from March 2016 lists VAMC Reno as the Veteran's medical provider but does not list Ely State Prison or the Nevada Department of Corrections. 

In any event, the Board notes that there appeared to be ambiguity as to whether the necessary authorization and release was in VA's possession. The Board notes the Veteran's prompt return of the necessary forms in March of 2016 as evidence of his willingness to assist in the development of his claim. While the Board notes that the Veteran does not appear to have responded to VA's September 2016 letter, given the seemingly conflicting information in the record as to whether or not VA had the correct authorization form, and the Veteran's previous cooperation in the development of his claim, the Board finds that the Veteran should be afforded one additional opportunity to obtain the evidence necessary to substantiate his claim.
 
Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his psychiatric disability and/or his low back disability. After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate the records of such treatment with the claims file. 

All development efforts should be in writing and associated with the claims file.

2. Obtain all available medical records pertaining to the Veteran, particularly concerning his low back and/or psychiatric/mental health complaints, evaluations and/or treatment in the Nevada Department of Corrections dated from June 21, 2001 to July 12, 2012, including, but not limited to his time as an inmate in the Ely State Prison in January 2002. The procedures outlined under 38 C F R § 3 159 (2016) must be followed.

3. Once the above development has been completed, the AOJ should consider whether a VA examination is warranted, and if so, obtain an examination.

4 After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained. If any benefit on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case. Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




